Citation Nr: 1244003	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-23 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to January 30, 2003 for the award of service connection for posttraumatic stress disorder (PTSD) based on clear and unmistakable error (CUE) in an April 1988 rating decision.  


REPRESENTATION

Appellant represented by:	Dennis L. Comstock, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his girlfriend


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied entitlement to the benefit sought on appeal.

In July 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDINGS OF FACT

1.  In an April 1988 rating decision, the RO denied service connection for PTSD because the Veteran did not provide any verifiable stressors to substantiate a diagnosis of PTSD.  The Veteran was notified of the decision and did not file an appeal.

2.  The April 1988 rating decision which denied service connection for PTSD was consistent with and reasonably supported by the evidence then of record, the law then in effect was correctly applied, and the decision did not contain an undebatable error that was outcome determinative. 

3. A reopened claim for service connection for PTSD was received from the Veteran on January 30, 2003. 



CONCLUSIONS OF LAW

1. The April 1988 rating decision that denied service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.105 (2012). 

2.  An effective date prior to January 30, 2003 for the award of service connection for posttraumatic stress disorder (PTSD) is not warranted. 38 C.F.R. § 3.400 (q)(2)  (2012)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the Veteran's claim of CUE in the prior rating decision, as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

Legal Criteria

Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  38 C.F.R. § 3.105(a) (2012).

A determination that a prior determination involved CUE involves the following test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993). 

A valid claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).  

Except as otherwise provided, the effective date of an award of service connection is the day following separation from active service or date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later. An award based on New and material evidence  received after final disallowance will be the date of receipt of the new claim or date entitlement arose, whichever is later. 38 C.F.R. § 3.400 (q)(2)  (2012).

Background

The Veteran contends that the April 1988 rating decision that denied service connection for PTSD was clearly and unmistakably erroneous.  In essence, he argues that the RO erroneously neglected to provide him with a VA psychiatric examination that would have diagnosed him with PTSD.   

At the time of the April 1988 RO decision, the record included the Veteran's claim for benefits, his service treatment and personnel records, and a VA examination dated in February 1988.  

Service treatment records show that in May 1966, June 1966, and August 1966, the Veteran was seen by the Mental Hygiene Clinic for nervousness.  He indicated in May 1966 that he had been nervous prior to service.  In August 1966, he again reported that he had been nervous prior to service but maintained that it was "not like now."  A February 1967 treatment report from the Mental Hygiene Consultation Division revealed that the Veteran had a character and behavior disorder of mild aggressive reaction.  There was no evidence of psychosis or neurosis found, but the Veteran was noted to simply be a hot-headed person who at times had difficulty controlling his temper.  On separation examination in January 1968, the Veteran reported having nervous trouble, but he was found to have no psychiatric abnormalities.  

At a February 1988 VA examination, the Veteran complained of irritability, nervousness, and depression.  He underwent a Social and Industrial survey in which he reported driving a truck during his service in Vietnam.  The Veteran maintained that he felt nervous driving around in his truck in service because there was no protection.  He stated that he did carry a gun with him most of the time during service and shot a man on the first or second day in Vietnam.  He indicated that the shooting had been very upsetting to him.  He also reported that the Tet Offensive occurred while he served in Vietnam, and that he had seen many dead bodies around him.  He maintained that he drank and used pot to help relieve the anxiety and nervousness of being surrounded by the Vietnamese people and that he had continued to drink and use marijuana after discharge from service.  

The Veteran stated that he had been married to three different women and that these marriages had not worked out due to his bad temper and lack of anger control.  He thought that things were better with his current wife because he was receiving anger control counseling at the VA medical center.  He reported that he enjoyed going to the mountains alone to fish and hike.  He complained that it had been very difficult for him to make a living since discharge from service and that he had held 30 to 40 different jobs, mainly in construction work.  He indicated that he did not get along with others on the job, and that if he did not like something, he would tend to just quit.  He believed that his experiences in Vietnam caused him to have periods of nervousness and anxiety that prevented him from being able to settle down.  He also reported that he frequently rode his motorcycle to the mountains to get away from crowds and people.    

The VA physician noted that the Veteran served in Vietnam with the Army Engineers and killed a man, which had been upsetting to him.  He was also noted to have used pot and alcohol while in Vietnam.  The Veteran was found to have had a very difficult time since discharge from service, continuing to have periods of anxiety and nervousness.  In describing some of his problems, the Veteran was noted to be tearful about how difficult it had been to cope with the problems of living.  He currently went to the VA Outreach Center for anger control counseling.  

The law that was in effect in April 1988 stated that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303 (1988).  Evidence of continuity of symptomatology from the time of service until the present was required where the chronicity of a condition manifested during service either had not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provided that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, established that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The evidence of record in April 1988 was negative for a current diagnosis of PTSD.  The only competent medical evidence of record at the time was the February 1988 VA Social and Industrial Survey, which indicated that the Veteran had periods of anxiety and nervousness, but found no confirmed diagnosis of PTSD (or any other psychiatric disability).  

In an April 1988 rating decision, the RO denied service connection for PTSD, concluding that the Veteran had failed to describe any verifiable stressors to substantiate a possible diagnosis of PTSD.  The RO noted that the Veteran's service personnel records showed no indication of combat involvement or awards and that a February 1967 in-service psychiatric evaluation had diagnosed the Veteran as having a character/behavior disorder that had existed prior to service.      

Analysis

On the basis of the evidence, the Board cannot conclude that the April 1988 rating decision was clearly and unmistakably erroneous.  The February 1988 Social and Industrial Survey did not reveal that the Veteran had a diagnosis of PTSD or any psychiatric disorder, and therefore, as required under the regulations, the Veteran did not have a current disability for which he could claim service connection.  See 38 C.F.R. § 3.303 (1988).        

The claim of CUE in the April 1988 rating decision denying service connection for PTSD essentially seeks to have the Board reweigh the evidence.  However, the April 1988 RO decision considered the Veteran's service treatment records and post-service evidence in their entirety when rendering the decision.  There was simply no competent medical evidence that the Veteran had a current disability of PTSD at the time of the April 1988 rating decision.    

The Veteran contends that the RO committed CUE when it failed to obtain a VA psychiatric examination for him following the results of the February 1988 Social and Industrial Survey.  He is essentially alleging that the RO breached its duty to assist.  However, the Court has explained that VA's breach of the duty to assist cannot form a basis for a claim of CUE because such a breach creates only an incomplete rather than an incorrect record.  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994); see Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (following Caffrey).  Moreover, even if the RO had obtained a psychiatric examination, the Veteran would not necessarily have received a diagnosis of PTSD, nor would such a disability necessarily have been found to be related to his period of service.  Thus, the Board finds that the obtaining of a psychiatric examination would not necessarily have manifestly changed the outcome of the Veteran's entitlement to service connection.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

The Board acknowledges that in the April 1988 rating decision, the RO committed an undebatable error by finding that the Veteran's service personnel records bore no indication of combat involvement or awards when the Veteran's service personnel records clearly show that he participated in the Tet Counteroffensive in Vietnam.  However, even if the RO had found that the Veteran had combat involvement which warranted a VA examination to substantiate a diagnosis of PTSD, as mentioned above, the Veteran would not necessarily have received a diagnosis of PTSD at the examination, nor would such a disability necessarily have been found to be related to his period of service.  Therefore, although the RO's error of finding no combat involvement was undebatable, it would not necessarily have manifestly changed the outcome at the time it was made.  Damrel v. Brown, 6 Vet. App. 242; Russell v. Principi, 3 Vet. App. 310. 

Finally, the Board notes the March 2004 VA examiner's conclusion that had the Veteran received a VA examination in 1988, he would have likely been diagnosed with chronic severe PTSD.  However, a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242; Russell v. Principi, 3 Vet. App. 310.  In this case, the March 2004 VA examination was not in existence at the time of the April 1988 rating decision, and thus, the Board cannot consider the March 2004 VA examiner's findings in the adjudication of the Veteran's claim for CUE.   

The current CUE claim would have the Board reweigh all the evidence and arrive at a different conclusion.  However, a CUE claim cannot succeed unless the error compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  The present case does not compel a different conclusion that service connection should have been granted.  At most there is a reasonable disagreement with the manner in which the RO weighed and evaluated the evidence.  However, a claim of CUE on the basis that the previous adjudication had improperly weighed and evaluated the evidence never rises to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  In sum, the Board concludes that the April 1988 rating decision denying service connection for PTSD was not clearly and unmistakably erroneous.

A reopened claim for service connection for PTSD was received on January 30, 2003. Accordingly, an effective date prior to January 30, 2003 for the award of service connection is not warranted. 38 C.F.R. § 3.400 (q)(2).  


ORDER

Entitlement to an effective date prior to January 30, 2003 for the award of service connection for posttraumatic stress disorder (PTSD) based on clear and unmistakable error (CUE) in an April 1988 rating decision is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


